Exhibit 10.28(b)


CONFIDENTIALITY, NON‑SOLICITATION and
NON‑COMPETITION AGREEMENT
This CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT (this
“Agreement”) is entered into and effective as of January 3, 2020, by and between
EQT Corporation, a Pennsylvania corporation (EQT Corporation and its subsidiary
companies are hereinafter collectively referred to as the “Company”), and DAVID
KHANI (the “Employee”).
WITNESSETH:
WHEREAS, the Company desires to procure the services of Employee, and Employee
is willing to enter into employment with the Company, subject to the terms and
subject to the conditions set forth below; and
WHEREAS, during the course of Employee’s employment with the Company, the
Company will impart to Employee proprietary and/or confidential information
and/or trade secrets of the Company; and
WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain certain confidentiality, non-competition and
non‑solicitation covenants from the Employee; and
WHEREAS, the Employee is willing to agree to these confidentiality,
non-competition and non-solicitation covenants by entering into this Agreement,
in exchange for the Company’s employment of Employee and the Company’s agreement
to pay the severance benefits described in Section 3 below in the event that
Employee’s employment with the Company is terminated in certain circumstances;
and
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
1.    Restrictions on Competition and Solicitation. While the Employee is
employed by the Company and for a period of twenty-four (24) months after the
date of Employee's termination of employment with the Company for any reason
Employee will not, directly or indirectly, expressly or tacitly, for
himself/herself or on behalf of any entity conducting business anywhere in the
Restricted Territory (as defined below): (i) act in any capacity for any
business in which her duties at or for such business include oversight of or
actual involvement in providing services which are competitive with the services
or products being provided or which are being produced or developed by the
Company, or were under investigation by the Company within the last two (2)
years prior to the end of Employee's employment with the Company, (ii) recruit
investors on behalf of an entity which engages in activities which are
competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee's employment with the
Company, or (iii) become employed by such an entity in any


1



--------------------------------------------------------------------------------





capacity which would require Employee to carry out, in whole or in part, the
duties Employee has performed for the Company which are competitive with the
services or products being provided or which are being produced or developed by
the Company, or were under active investigation by the Company within the last
two (2) years prior to the end of Employee's employment with the Company.
Notwithstanding the foregoing, the Employee may purchase or otherwise acquire up
to (but not more than) 1% of any class of securities of any enterprise (but
without otherwise participating in the activities of such enterprise) if such
securities are listed on any national or regional securities exchange or have
been registered under Section 12(g) of the Securities Exchange Act of 1934. This
covenant shall apply to any services, products or businesses under investigation
by the Company within the last two (2) years prior to the end of Employee's
employment with the Company only to the extent that Employee acquired or was
privy to confidential information regarding such services, products or
businesses. Employee acknowledges that this restriction will prevent Employee
from acting in any of the foregoing capacities for any competing entity
operating or conducting business within the Restricted Territory and that this
scope is reasonable in light of the business of the Company.
Restricted Territory shall mean: (i) the entire geographic location of any
natural gas and oil play in which the Company owns, operates or has contractual
rights to purchase natural gas-related assets (other than commodity trading
rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (ii) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or (iii)
the entire geographic location of any natural gas and oil play in which the
Company has decided to make or has made an offer to purchase or lease assets for
the purpose of conducting any of the business activities described in
subparagraphs (i) and (ii) above within the six (6) month period immediately
preceding the end of the Employee’s employment with the Company provided that
Employee had actual knowledge of the offer or decision to make an offer prior to
Employee’s separation from the Company. For geographic locations of natural gas
and oil plays, refer to the maps produced by the United States Energy
Information Administration located at www.eia.gov/maps.
Employee agrees that for a period of twenty-four (24) months following the
termination of Employee's employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee's separation from the Company; and (ii) any prospective customer of the
Company who was identified to or by the Employee and/or who Employee was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Employee's separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services which are the same as or similar to any product or service
the Company offers within the last two (2) years prior to the end of


2



--------------------------------------------------------------------------------





Employee's employment with the Company, and/or, which are the same as or similar
to any product or service the Company has in process over the last two (2) years
prior to the end of Employee's employment with the Company to be offered in the
future.
While Employee is employed by the Company and for a period of thirty-six (36)
months after the date of Employee's termination of employment with the Company
for any reason, Employee shall not (directly or indirectly) on her own behalf or
on behalf of any other person or entity solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee, consultant, vendor or independent contractor to leave the employ of or
engagement by the Company or its successors, assigns or affiliates, or to
violate the terms of their contracts with the Company.
2.    Confidentiality of Information and Nondisclosure. Employee acknowledges
and agrees that her employment by the Company necessarily involves his/her
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, she will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company, (i) any information concerning any financial matters, employees of
the Company, customer relationships, competitive status, supplier matters,
internal organizational matters, current or future plans, or other business
affairs of or relating to the Company, (ii) any management, operational, trade,
technical or other secrets or any other proprietary information or other data of
the Company, or (iii) any other information related to the Company which has not
been published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing, constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Agreement prohibits Employee from: (i) reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures (including of confidential information) that are
protected under the whistleblower provisions of federal, state, or local law or
regulation; or (ii) disclosing trade secrets when the disclosure is solely for
the purpose of: (a) reporting possible violations of federal, state, or local
law or regulation to any governmental agency or entity; (b) working with legal
counsel in order to determine whether possible violations of federal, state, or
local law or regulation exist; or (c) filing a complaint or other document in a
lawsuit or other proceeding, if such filing is made under seal. Any disclosures
of trade secrets must be consistent with 18 U.S.C. §1833.
3.    Severance Benefit. If the Employee’s employment is terminated by the
Company for any reason other than Cause (as defined below) or if the Employee
terminates her employment for Good Reason (as defined below), the Company shall
provide Employee with the following:


(a) A lump sum payment payable within 60 days following Employee’s termination
date equal to twenty-four (24) months of Employee’s base salary in effect at the
time


3



--------------------------------------------------------------------------------





of such termination, or immediately prior to the event that serves as the basis
for termination for Good Reason;
(b) A lump sum payment payable within 60 days following Employee’s termination
date equal to two times the average annual incentive (bonus) payment earned by
the Employee under the Company’s applicable Short-Term Incentive Plan (or any
successor plan) for the three (3) full years prior to Employee’s termination
date; provided that if such termination of employment occurs prior to Employee
having been employed by the Company for three full calendar years and through
the determination and payment, if any, of the annual incentive for the third
such year, then such average shall be calculated by including, for each partial
calendar year of employment and each calendar year during which such individual
was not employed by the Company, the greater of (i) the Employee’s actual award
for such year, and (ii) the Employee’s target annual incentive (bonus) award at
time of termination;    
(c) A lump sum payment payable within 60 days following Employee’s termination
date equal to the product of (i) twelve (12) and (ii) 100% of the then-current
Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate for family
coverage;
(d) A lump sum payment payable within 60 days following Employee’s termination
date equal to $25,000;
(e) Subject to Section 13 of this Agreement, all stock options, restricted
stock, restricted stock units and other time-vesting equity awards granted to
Employee under the EQT Corporation 2019 Long-Term Incentive Plan (as amended
from time to time, and including any successor plan thereto, the “2019 LTIP”),
and any other long-term incentive plan of the Company are, collectively, the
“LTIPs”) shall immediately become vested and exercisable in full and/or all
restrictions on such awards shall lapse (for avoidance of doubt, this provision
shall supersede any provision to the contrary contained in any award agreement
or program); and
(f) Subject to Section 13 of this Agreement, all performance-based equity awards
granted to Employee by the Company under the LTIPs shall remain outstanding and
shall be earned, if at all, based on actual performance through the end of the
performance period as if Employee’s employment had not been terminated (for
avoidance of doubt, this provision shall supersede any provision to the contrary
contained in any award agreement or program).
The payments provided under this Section 3 shall be subject to applicable tax
and payroll withholdings, and shall be in lieu of any payments and/or benefits
to which the Employee would otherwise be entitled under the EQT Corporation
Severance Pay Plan (as amended from time to time). The Company’s obligation to
provide the payments and benefits under this Section 3 shall be contingent upon
the following:


4



--------------------------------------------------------------------------------





(a) Employee’s execution of a release of claims in the form attached hereto as
Exhibit A; and
(b) Employee’s compliance with her obligations hereunder, including, but not
limited to, Employee’s obligations set forth in Sections 1 and 2 (the
“Restrictive Covenants”).
Solely for purposes of this Agreement, “Cause” as a reason for the Employee’s
termination of employment shall mean: (i) Employee’s conviction of a felony, a
crime of moral turpitude or fraud or Employee having committed fraud,
misappropriation or embezzlement in connection with the performance of her
duties; (ii) Employee’s willful and repeated failures to substantially perform
assigned duties, without the same being corrected within fifteen (15) days after
being given written notice thereof; or (iii) Employee’s violation of any
provision of a written employment-related agreement between Employee and the
Company or express significant policies of the Company. If the Company
terminates Employee’s employment for Cause, the Company shall give Employee
written notice setting forth the reason for her termination not later than 30
days after such termination.


Solely for purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation within 90 days after: (i) a reduction in Employee’s base salary of
10% or more (unless the reduction is applicable to all similarly situated
employees); (ii) a reduction in Employee’s annual short-term bonus target of 10%
or more (unless the reduction is applicable to all similarly situated
employees); (iii) a significant diminution in Employee’s job responsibilities,
duties or authority; (iv) a change in the geographic location of Employee’s
primary reporting location of more than 50 miles; and/or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement. A
termination by Employee shall not constitute termination for Good Reason unless
Employee first delivers to the General Counsel of the Company written notice:
(i) stating that Employee intends to resign for Good Reason pursuant to this
Agreement; and (ii) setting forth with specificity the occurrence deemed to give
rise to a right to terminate for Good Reason (which notice must be given no
later than 90 days after the initial occurrence of such event). The Company
shall have a reasonable period of time (not less than 30 days after receipt of
Employee’s written notice that Employee is resigning for Good Reason) to take
action to correct, rescind or substantially reverse the occurrence supporting
termination for Good Reason as identified by Employee. Failure by the Company to
act or respond to the written notice shall not be deemed to be an admission that
Good Reason exists.


4.    Severability and Modification of Covenants. Employee acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of any of the Restrictive Covenants be held invalid, void,
or unenforceable, such invalidity, voidness, or unenforceability shall not
render invalid, void, or unenforceable any other part or provision of this
Agreement or such Restrictive Covenant. If any of the provisions of the
Restrictive Covenants should ever be held by a court of competent jurisdiction
to exceed the scope permitted by the applicable law, such provision or
provisions shall be automatically


5



--------------------------------------------------------------------------------





modified to such lesser scope as such court may deem just and proper for the
reasonable protection of the Company’s legitimate business interests and may be
enforced by the Company to that extent in the manner described above and all
other provisions of this Agreement shall be valid and enforceable.
5.    Reasonable and Necessary Agreement. The Employee acknowledges and agrees
that: (i) this Agreement is necessary for the protection of the legitimate
business interests of the Company; (ii) the restrictions contained in this
Agreement are reasonable; (iii) the Employee has no intention of competing with
the Company within the limitations set forth above; (iv) the Employee
acknowledges and warrants that Employee believes that Employee will be fully
able to earn an adequate livelihood for Employee and Employee’s dependents if
the covenant not to compete contained in this Agreement is enforced against the
Employee; and (v) the Employee has received adequate and valuable consideration
for entering into this Agreement.
6.    Injunctive Relief and Attorneys’ Fees. The Employee stipulates and agrees
that any breach of the Restrictive Covenants by the Employee will result in
immediate and irreparable harm to the Company, the amount of which will be
extremely difficult to ascertain, and that the Company could not be reasonably
or adequately compensated by damages in an action at law. For these reasons, the
Company shall have the right, without the need to post bond or prove actual
damages, to obtain such preliminary, temporary or permanent injunctions, orders
or decrees as may be necessary to protect the Company against, or on account of,
any breach by the Employee of the Restrictive Covenants. In the event the
Company obtains any such injunction, order, decree or other relief, in law or in
equity, the duration of any violation of Section 1 shall be added to the
applicable restricted period specified in Section 1. Both parties understand and
agree that, if the parties become involved in a lawsuit regarding the
enforcement of the Restrictive Covenants the prevailing party will be entitled,
in addition to any other remedy, to recover from Employee its reasonable costs
and attorneys’ fees incurred. The Company’s ability to enforce its rights under
the Restrictive Covenants or applicable law against Employee shall not be
impaired in any way by the existence of a claim or cause of action on the part
of Employee based on, or arising out of, this Agreement or any other event or
transaction arising out of the employment relationship.
7.    Binding Agreement. This Agreement (including the Restrictive Covenants)
shall be binding upon and inure to the benefit of the successors and assigns of
the Company.
8.    Employment at Will. Employee shall be employed at‑will and for no definite
term. This means that either party may terminate the employment relationship at
any time for any or no reason.
9.    Applicable Law; Exclusive Forum Selection; Consent to Jurisdiction. The
Company and Employee agree that this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to its conflicts of law principles. Except to
the extent that a dispute is required to be submitted to arbitration as set
forth in Section 10 below, Employee agrees that the exclusive forum for any
action to enforce this Agreement, as well as any action relating to or arising
out of this Agreement, shall be the state courts of Allegheny County,
Pennsylvania or the United States


6



--------------------------------------------------------------------------------





District Court for the Western District of Pennsylvania, Pittsburgh Division.
With respect to any such court action, Employee hereby (a) irrevocably submits
to the personal jurisdiction of such courts; (b) consents to service of process;
(c) consents to venue; and (d) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction,
service of process, or venue. Both parties hereto further agree that such courts
are convenient forums for any dispute that may arise herefrom and that neither
party shall raise as a defense that such courts are not convenient forums.
10.    Agreement to Arbitrate. Employee and the Company agree that any
controversy, claim, or dispute between Employee and the Company arising out of
or relating to this Agreement or the breach thereof, or arising out of any
matter relating to the Employee’s employment with the Company or the termination
thereof, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”),
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. The arbitration shall be governed by the
Federal Arbitration Act, shall be held in Pittsburgh, Pennsylvania, and shall be
conducted before a panel of three (3) arbitrators (the “Arbitration Panel”). The
Company and Employee shall each select one arbitrator from the AAA National
Panel of Commercial Arbitrators (the “Commercial Panel”), and the AAA shall
select a third arbitrator from the Commercial Panel. The Arbitration Panel shall
render a reasoned opinion in writing in support of its decision. Any award
rendered by the Arbitration Panel shall be final, binding, and confidential as
between the parties. Notwithstanding this agreement to arbitrate, in the event
that Employee breaches or threatens to breach any of Employee’s obligations
under the Restrictive Covenants, the Company shall have the right to file an
action in one of the courts specified in Section 9 above seeking temporary,
preliminary or permanent injunctive relief to enforce Employee’s obligations
under the Restrictive Covenants.
11.    Notification of Subsequent Employment.    Employee shall upon termination
of her employment with the Company, as soon as practicable and for the length of
the non-competition period described in Section 1 above, notify the Company: (i)
of the name, address and nature of the business of her new employer; (ii) if
self-employed, of the name, address and nature of her new business; (iii) that
he/she has not yet secured new employment; and (iv) each time her employment
status changes. In addition, Employee shall notify any prospective employer that
this Agreement exists and shall provide a copy of this Agreement to the
prospective employer prior to beginning employment with that prospective
employer. Any notice provided under this Section (or otherwise under this
Agreement) shall be in writing directed to the General Counsel, EQT Corporation,
625 Liberty Avenue, Suite 1700, Pittsburgh, PA 15222-3111.
12.    Mandatory Reduction of Payments in Certain Events.
(a)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as


7



--------------------------------------------------------------------------------





“Payments”) would, if paid, be subject to the excise tax (the “Excise Tax”)
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), then, prior to the making of any Payments to the Employee, a
calculation shall be made comparing (i) the net after-tax benefit to the
Employee of the Payments after payment by the Employee of the Excise Tax, to
(ii) the net after-tax benefit to the Employee if the Payments had been limited
to the extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payments shall be limited to the extent necessary to avoid being
subject to the Excise Tax (the “Reduced Amount”). The reduction of the Payments
due hereunder, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value to actual present value of such Payments as of the date
of the change in control transaction, as determined by the Determination Firm
(as defined in Section 12(b) below). For purposes of this Section 12, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. For
purposes of this Section 12, the “Parachute Value” of a Payment means the
present value as of the date of the change in control transaction of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
(b)    All determinations required to be made under this Section 12, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Employee (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and the Employee within 15
business days after the receipt of notice from the Employee that a Payment is
due to be made, or such earlier time as is requested by the Company. All fees
and expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
the Employee. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments which the Employee was entitled to, but
did not receive pursuant to Section 12(a), could have been made without the
imposition of the Excise Tax (“Underpayment”), consistent with the calculations
required to be made hereunder. In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.
(c)     In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 12 shall be
of no further force or effect.
13.    Internal Revenue Code Section 409A.


8



--------------------------------------------------------------------------------





(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Employee as a
result of the application of Section 409A of the Code.
(b)    Separation from Service. For purposes of the Agreement, the term
“termination,” when used in the context of a condition to, or the timing of, a
payment hereunder, shall be interpreted to mean a “separation from service” as
such term is used in Section 409A of the Code.
(c)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
under this Agreement by reason of Employee’s separation from service during a
period in which Employee is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Company under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):
(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Employee’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Employee’s separation from service (or, if
Employee dies during such period, within thirty (30) days after Employee’s
death) (in either case, the “Required Delay Period”); and
(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.
(d)    Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Employee’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within
sixty (60) days after the date of termination; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, and if such 60-day period begins in one calendar year and
ends in the next calendar year, the payment or benefit shall not be made or
commence before the second such calendar year, even if the release becomes
irrevocable in the first such calendar year. In other words, Employee is not
permitted to influence the calendar year of payment based on the timing of her
signing of the release.


9



--------------------------------------------------------------------------------





14.    Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written. This Agreement may not be
changed, amended, or modified, except by a written instrument signed by the
parties; provided, however, that the Company may amend this Agreement from time
to time without Employee’s consent to the extent deemed necessary or
appropriate, in its sole discretion, to effect compliance with Section 409A of
the Code, including regulations and interpretations thereunder, which amendments
may result in a reduction of benefits provided hereunder and/or other
unfavorable changes to Employee.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set her hand,
all as of the day and year first above written.
EQT CORPORATION
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lesley Evancho
 
/s/ David M. Khani
 
 
 
 
 
 
Name:
Lesley Evancho
 
DAVID KHANI
 
 
 
 
 
 
Title:
Chief Human Resources Officer
 
 
 
 
 
 
 
 



10



--------------------------------------------------------------------------------





Exhibit A


[See attached]


11



--------------------------------------------------------------------------------








AGREEMENT AND RELEASE


This AGREEMENT AND RELEASE (this “Agreement”), is entered into between EQT
Corporation (together with its subsidiaries and affiliates, “EQT” or the
“Company”) and NAME (“Employee”).


WHEREAS, Employee’s employment with EQT terminated on DATE (the “Separation
Date”);


WHEREAS, the Non-Compete Agreement provides that Employee shall be eligible for
certain benefits upon termination of employment in exchange for, among other
things, a general release of claims in a form acceptable to EQT; and


WHEREAS, the parties desire to fully and finally resolve all issues between them
including any issues arising out of the employment relationship and the
termination of that relationship.


NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, covenants and agreements of the parties set forth herein, and
intending to be legally bound, the parties agree as follows:
1.Termination of Employment. Employee acknowledges and agrees that, effective as
of 5:00 p.m. on the Separation Date, he discontinued full-time employment with
EQT. EQT and Employee acknowledge and agree that Employee experienced a
“separation from service” (within the meaning of Section 409A of the Internal
Revenue Code) as of 5:00 p.m. on the Separation Date.
2.Resignation from Positions. Effective as of 5:00 p.m. on the Separation Date,
Employee hereby resigns his position as POSITION and from any other positions he
might hold with EQT and its affiliates. While Employee agrees that the foregoing
resignations are intended to be self-effectuating, Employee further agrees to
execute any documentation that EQT determines necessary or appropriate to
facilitate such resignations.
3.Termination Payments and Benefits. Subject to Employee’s execution of this
Agreement, the expiration of the revocation period described in Section 10 of
this Agreement and Employee’s compliance with his obligations under this
Agreement and the Non-Compete Agreement, including the restrictive covenants set
forth herein and therein (collectively, the “Agreement Conditions”), Employee
shall be entitled to the following compensation and benefits:
a.
Pursuant to Section 3(a) of the Non-Compete Agreement, a cash payment equal to
$$$$ (i.e., twenty-four (24) months of Employee’s base salary), which shall be
paid in a lump sum within 60 days following the Separation Date.








--------------------------------------------------------------------------------





b.
Pursuant to Section 3(b) of the Non-Compete Agreement, a cash payment equal to
$$$$ (i.e., two times the average annual incentive (bonus) payment earned by
Employee under the Company’s applicable Short-Term Incentive Plan for the three
(3) full year period prior to the Separation Date), which shall be paid in a
lump sum within 60 days following the Separation Date.

c.
Pursuant to Section 3(c) of the Non-Compete Agreement, a cash payment equal to
$$$$ (i.e., the product of (i) twelve (12) and (ii) 100% of the current
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) monthly rate
for family coverage), which shall be paid in a lump sum within 60 days following
the Separation Date.

d.
Pursuant to Section 3(d) of the Non-Compete Agreement, a cash payment equal to
$25,000.00, which shall be paid in a lump sum within 60 days following the
Separation Date.

e.
Pursuant to Section 3(e) and 3(g) of the Non-Compete Agreement, full vesting as
of the Separation Date all stock options, restricted stock, restricted stock
units and other time-vesting equity awards granted to Employee as of the
Separation Date. Employee acknowledges and agrees that all such awards are
reflected on Exhibit B attached hereto.

f.
Pursuant to Section 3(f) of the Non-Compete Agreement, all performance-vesting
equity awards held by Employee as of the Separation Date shall remain eligible
to vest to the same extent as if Employee’s employment had not terminated on the
Separation Date. Employee acknowledges and agrees that all such awards are
reflected on Exhibit C attached hereto.

The payments provided under this Section 3 are subject to applicable tax and
payroll withholding. Except as expressly provided in Sections 3(e) and (f)
above, Employee’s rights under the long-term incentive programs referenced above
shall remain subject to the terms and conditions of the applicable award program
documentation, as they may be amended from time to time. In the event of
Employee’s death, any amounts payable under this Section 3 shall be paid to
Employee’s estate.


4.Cooperation. Employee, upon reasonable notice and at reasonable times, agrees
to cooperate with the Company in the defense of litigation and in related
investigations of any claims or actions now in existence or that may be
threatened or brought in the future relating to events or occurrences that
transpired while Employee was employed by the Company. Further, Employee hereby
re-affirms the reasonableness of, and his agreement to abide by, his obligations
under, and the terms and conditions of, the Non-Compete Agreement.


5.Condition to Payment; Employee Acknowledgements. Employee hereby acknowledges
and agrees that EQT’s obligation to provide the payments set forth in Section 3
of







--------------------------------------------------------------------------------





this Agreement is subject to Employee’s satisfaction of the Agreement
Conditions. Further, Employee hereby acknowledges and agrees that the payments
set forth in Section 3 of this Agreement, together with any accrued but unpaid
base salary and any vested account balance that Employee may have under the EQT
Employee Savings Plan, shall be in full satisfaction of all obligations of EQT
to Employee under this Agreement, the Non-Compete Agreement, the EQT Corporation
Severance Pay Plan and any other compensation or benefit plan, agreement or
arrangement or otherwise. Each of the Company and Employee acknowledges that
Employee’s resignation is for Good Reason (as defined under Section 3 of the
Non-Compete Agreement) and that, pursuant to Section 9 of the Non-Compete
Agreement, Employee is not eligible for the Executive Alternative Work
Arrangement, including the post-employment benefits described therein. Employee
hereby understands that any payments or benefits set forth in Section 3 of this
Agreement represent, in part, consideration for signing this Agreement and are
not salary, wages or benefits to which Employee was already entitled. Such
payments and benefits will not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its affiliates. Employee hereby reaffirms his
obligations to keep EQT’s information confidential and that he has returned all
EQT property (including EQT confidential information) in his possession.


6.Release of Claims. In consideration for EQT’s commitments herein, Employee, on
behalf of himself, his heirs, representatives, estates, successors and assigns,
does hereby voluntarily, irrevocably and unconditionally release and forever
discharge EQT, its predecessors, subsidiaries, affiliates, and benefit plans,
and their past, present and future officers, directors, trustees,
administrators, agents and employees, as well as the heirs, successors and
assigns of any such persons or such entities (hereinafter severally and
collectively called “Releasees”) from any and all suits, actions, causes of
action, damages and claims, known and unknown, that Employee has or may have
against any of the Releasees for any acts, practices or events up to and
including the date he signs this Agreement, except for the performance of the
provisions of this Agreement, it being the intention of Employee to effect a
general release of all such claims. This release includes any and all claims
under any possible legal, equitable, contract, tort, or statutory theory,
including but not limited to any claims under Title VII of the Civil Rights Act
of 1964, the Family and Medical Leave Act, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Americans With
Disabilities Act, the Civil Rights Act of 1991, the Genetic Information
Nondiscrimination Act, the Pennsylvania Human Relations Act, the City of
Pittsburgh Human Relations Ordinance, all as amended, and other federal, state,
and local statutes, ordinances, executive orders, regulations and other laws
prohibiting discrimination in employment, the federal Employee Retirement Income
Security Act of 1974, as amended, and state, federal or local law claims of any
other kind whatsoever (including common law tort and contract claims) arising
out of or in any way related to Employee’s employment with EQT. Employee also
specifically releases all Releasees from any and all claims or causes of action
for the fees, costs and expenses of any and all attorneys who have at any time
or are now representing him in connection with this Agreement or in connection
with any matter released in this Agreement.









--------------------------------------------------------------------------------





The release in the preceding paragraph is intended to be a general release,
excluding only claims which Employee is legally barred from releasing.  Employee
understands that the release does not include: any claims that cannot be
released or waived as a matter of law; any claim for or right to vested benefits
under a 401(k) plan on or prior to the Separation Date; any right to enforce
this Agreement; and any claims based on acts or events occurring after Employee
signs this Agreement.  Nothing in this Agreement prohibits the filing of a
charge or complaint with, or testimony, assistance or participation in, any
investigation, proceeding or hearing conducted by any federal, state or local
governmental agency, including but not limited to the Equal Employment
Opportunity Commission.
Nothing in this Agreement or the Non-Compete Agreement prohibits Employee from:
(a) reporting possible violations of federal, state, or local law or regulation
to any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation; or (b) disclosing confidential information and/or trade secrets when
this disclosure is solely for the purpose of: (i) reporting possible violations
of federal, state, or local law or regulation to any governmental agency or
entity; (ii) working with legal counsel in order to determine whether possible
violations of federal, state, or local law or regulation exist; or (iii) filing
a complaint or other document in a lawsuit or other proceeding, if such filing
is made under seal. Any disclosures of trade secrets must be consistent with 18
U.S.C. § 1833.
7.No Pending Actions. Employee warrants that he has no actions now pending
against Releasees in any court of the United States or any State thereof based
upon any acts or events arising out of or related to his employment with EQT.
Employee represents and warrants that he has made no assignment or transfer of
any right, claim, demand, cause of action or other matter covered by Section 6
above. Notwithstanding any other language in this Agreement, the parties
understand that this Agreement does not prohibit Employee from filing an
administrative charge of alleged employment discrimination under Title VII of
the Civil Rights Act, the Age Discrimination in Employment Act, the Americans
with Disabilities Act or the Equal Pay Act. Employee, however, waives his right
to monetary or other recovery should any federal, state or local administrative
agency pursue any claims on his behalf arising out of or relating to his
employment with any of the Releasees. This means that by signing this Agreement,
Employee will have waived any right he had to obtain a recovery if an
administrative agency pursues a claim on his behalf against any of the Releasees
based on any actions taken by any of the Releasees up to the date of the signing
of this Agreement and that Employee will have released the Releasees of any and
all claims of any nature arising up to the date of the signing of this
Agreement. However, nothing in this Agreement prevents Employee from making any
reports to or receiving any awards from the Securities and Exchange Commission
or the Occupational Safety and Health Administration.


8.Nonadmission. By entering into this Agreement, EQT in no way admits that it or
any of the Releasees has treated Employee unlawfully or wrongfully in any way.
Neither this Agreement nor the implementation thereof shall be construed to be,
or shall be admissible in any proceedings as, evidence of any admission by EQT
or any of the Releasees of any violation of or







--------------------------------------------------------------------------------





failure to comply with any federal, state, or local law, ordinance, agreement,
rule, regulation or order.


9.Agreement Consideration Period. Employee acknowledges that he has been given
the opportunity to consider this Agreement for twenty-one (21) calendar days,
which is a reasonable period of time, and that he has been advised to consult
with an attorney in relation thereto prior to executing it. Employee further
acknowledges that he has had a full and fair opportunity to consult with an
attorney, that he has carefully read and fully understands all of the provisions
of this Agreement, that he has discussed this Agreement with such attorneys if
he has chosen to, and that he is voluntarily executing and entering into this
Agreement, intending to be legally bound hereby. If Employee signs this
Agreement in less than twenty-one (21) calendar days, Employee acknowledges that
he has thereby waived his right to the full twenty-one (21) calendar day
consideration period.

10.Revocation Period. For a period of seven (7) calendar days following
Employee’s execution of this Agreement, Employee may revoke it by delivery of a
written notice revoking same within that seven (7)-day period to the office of
the General Counsel, EQT Corporation, 625 Liberty Avenue, Suite 1700,
Pittsburgh, PA, 15222. This Agreement shall not be effective or enforceable
until that seven (7)-day revocation period has expired, and EQT shall not be
obligated to make any of the payments, or provide any of the benefits, described
in Section 3 prior to such expiration.


11.Remedies. If Employee does not comply with the terms of this Agreement or
revokes his execution of this Agreement, EQT, in addition to any other remedies
it may have (whether under applicable law, the Non-Compete Agreement or
otherwise), shall be entitled to (a) cease payment of the payments contemplated
by Section 3 of this Agreement to the extent not previously paid or provided and
(b) the prompt return by Employee of any portion of such payments previously
paid or provided. Without limiting the generality of the foregoing, in the event
of Employee’s actual or threatened breach of any Agreement Condition set forth
in this Agreement or the Non-Compete Agreement, EQT shall be entitled to
injunctive relief (including temporary restraining orders, preliminary
injunctions and permanent injunctions), without posting a bond, in any court of
competent jurisdiction. Employee understands that by entering into this
Agreement he will be limiting the availability of certain remedies that he may
have against the Releasees and limiting also his ability to pursue certain
claims against the Releasees.


12.Severability. The provisions of this Agreement are severable. To the extent
that any provision of this Agreement is deemed unenforceable in any court of
law, the parties intend that such provision be construed by such court in a
manner to make it enforceable, and the remaining provisions of this Agreement
shall remain in full force and effect.


13.Successors. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company.









--------------------------------------------------------------------------------





14.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
conflict of law principles.


15.Entire Agreement. Except: (a) as provided in the second sentence of this
Section 15; (b) for the Indemnification Agreement between EQT and Employee;
(c) the Non-Compete Agreement; and (d)  as otherwise expressly set forth in this
Agreement, this Agreement (including the Exhibits attached hereto) contains the
entire agreement between the parties and it supersedes all prior agreements and
understandings between EQT and Employee (oral or written). For the avoidance of
doubt, Employee’s covenants, obligations and acknowledgments, and EQT’s rights
and remedies, set forth in the Non-Compete Agreement remain in full force and
effect.
16.Amendments. This Agreement may not be changed, amended, or modified except by
a written instrument signed by both parties.
17.Interpretation. As used in this Agreement, the term “including” does not
limit the preceding words or terms.
18.EMPLOYEE ACKNOWLEDGEMENT. EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ
AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT, AND THAT HE IS
VOLUNTARILY EXECUTING AND ENTERING INTO THIS AGREEMENT, WITH FULL KNOWLEDGE OF
ITS SIGNIFICANCE AND INTENDING TO BE LEGALLY BOUND BY IT.
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
EQT CORPORATION


By:                                                                   


Name:



Title:






 




                                                                        
NAME


 










                                                                         
 
                                                                         
Date
 
Date








--------------------------------------------------------------------------------






EXHIBIT A


CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT




        

--------------------------------------------------------------------------------






EXHIBIT B


EMPLOYEE’S TIME-VESTING EQUITY AWARDS




        

--------------------------------------------------------------------------------





EXHIBIT C


EMPLOYEE’S PERFORMANCE-VESTING EQUITY AWARDS


1 The stock grants set forth in this section are 100% vested as of the
Termination Date and, subject to Employee’s compliance with the Agreement
Conditions, the shares will be available or cash payments will be made within 60
days of the Termination Date.


1 The stock grants set forth in this section are 100% vested as of the
Termination Date. Subject to Employee’s compliance with the Agreement
Conditions, payments under this section will be made at the same time that
payments are made to all other active participants in the applicable program.





